Citation Nr: 1130130	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-40 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318. 

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1970.  The Veteran died in January 2008.  The Appellant is the Veteran's surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In February 2011, the Appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if any further action on her part is required.


FINDING OF FACT

The Veteran was not in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or that was continuously rated as totally disabling since his release from active duty and for at least 5 years immediately preceding his death; nor was he a former prisoner of war (POW) who died after September 30, 1999.  


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  However, as the relevant facts are undisputed and the resolution of the Appellant's claim is entirely dependent upon the application of relevant statutes and regulations, no notice or assistance is required under the VCAA in the instant case.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).



Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under certain circumstances, VA pays DIC to the surviving spouse of a veteran who died from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2002).  VA also pays DIC to a surviving spouse in the same manner as if the veteran's death were service connected, when the veteran, at the time of death, was in receipt of or entitled to receive compensation for a service-connected disability that was continuously rated totally disabling for a period of ten years or longer immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  VA also pays DIC under 38 U.S.C.A. § 1318 if a veteran's service-connected disability was continuously rated totally disabling for a period of not less than five years from the veteran's separation from service; or if the veteran was a former prisoner of war, died after September 30, 1999, and had a service-connected disability rated totally disabling for one year or longer immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that a Veteran filed a claim for disability compensation during his or her lifetime and (1) would have received total disability compensation for the relevant period specified in § 3.22(a)(2) but for clear and unmistakable error (CUE) committed by VA in a decision made during the Veteran's lifetime; (2) additional service department records submitted before or after the Veteran's death, that were in existence at the time of a prior VA decision but had not previously been considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c)  and 3.400(q)(2) for the relevant period specified in § 3.22(a)(2); or at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b). 

The Veteran died in January 2008.  At the time of his death, service connection had been established for PTSD (rated as 50 percent disabling), diabetes mellitus (rated as 20 percent disabling), neuropathy of all extremities (each 10 percent disabling), and erectile dysfunction (rated as noncompensable); he was also receiving a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The combined rating for his service-connected disabilities was 50 percent effective from May 8, 2001 to April 8, 2002, 70 percent from April 9, 2002 to January 19, 2004, and 80 percent from January 20, 2004.  The RO granted a total disability rating based on individual unemployability (TDIU) effective January 20, 2004. 

The Veteran's service-connected disabilities were continuously rated totally disabling effective from January 2004, for a period of 4 years immediately preceding his death.  That period falls short of the ten years required to warrant payment of DIC under 38 U.S.C.A. § 1318.  In addition, the circumstances do not allow for the payment of DIC under other provisions of 38 U.S.C.A. § 1318, as the period of continuous total disability rating began more than five years after the Veteran's separation from service, and the Veteran was not a former prisoner of war.  Finally, the "entitled to receive" provisions concerning entitlement to a total disability rating without the Veteran having been in receipt of compensation are not applicable here.  Notably, the Veteran was first entitled to a TDIU effective January 20, 2004.  Moreover, the Appellant has not alleged clear and unmistakable error in prior rating decisions.  Accordingly, the provisions of 38 C.F.R. § 3.22(b) are not applicable in this case.

For the reasons set forth above, the Board concludes that the requirements for entitlement to DIC under 38 U.S.C. § 1318 have not been met, and the claim is denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied. 


REMAND

The Appellant is seeking service connection for the cause of the Veteran's death.  However, the Board's review of the record reveals that there are outstanding treatment records that are not associated with the claims file and a VA medical opinion is necessary to fairly adjudicate the appeal.  

The Veteran died in January 2008.  His death certificate states that the immediate cause of death was gastrointestinal bleeding.  Underlying causes of death included esophageal varices and cirrhosis of the liver.  As previously stated, at the time of the Veteran's death, he was assigned a 50 percent disability rating for his service-connected PTSD, a 20 percent disability rating for his service-connected type II diabetes mellitus, separate 10 percent disability ratings for peripheral neuropathy of each upper and lower extremities, and a noncompensable disability rating for erectile dysfunction.  

It is the Appellant's contention that the Veteran's death was caused by his service connected PTSD and/or diabetes, for which she has asserted a number of different supporting theories.  First, she asserts that the Veteran self-medicated symptoms of his service-connected PTSD with excessive alcohol use for many years resulting in the subsequent diagnosis of cirrhosis of the liver which she alleges caused the gastrointestinal bleeding and esophageal varices which caused the Veteran's death.
In addition, she argues that the Veteran was assessed for a liver transplant, however, a potential liver transplant was severely compromised by the Veteran's service-connected diabetes.  Finally, she asserts that the Veteran's service-connected PTSD and diabetes mellitus compromised his immune system and his body's ability to defend against or heal from any later diagnosed diseases and/or conditions.  

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312 (2010).  

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

The evidence of record shows the Veteran was initially diagnosed with PTSD in February 1991.  He underwent group and individual counseling from February 1991 to August 1992.  The associated treatment reports show that the Veteran reported regular alcohol use since age 16 and he believed that he could be a problem drinker if he did not watch it.  He stated that he engaged in heavy alcohol use in the "earlier years."  He further stated that he drank heavily for 2 years following service and he drank beer until age 40 when he switched to hard liquor.  In March 1991, the Veteran reported drinking two to three drinks per day.  In April 1991, the Veteran discussed increased alcohol use.  In September 1991, he discussed alcohol abuse in his PTSD group therapy session.  

In March 1994, the Veteran underwent a liver function test which appears to be the first indication of liver abnormalities which showed elevated liver enzyme GGTP.  In March 1995, a private treatment note showed elevated liver enzymes.  In March 1996, liver enzyme gamma GT was elevated at 153 which was 136 one year prior.  The Veteran was advised to decrease or eliminate alcohol consumption.  

A March 2000 private treatment report notes that the Veteran reported having elevated liver function studies for a number of years and he drank fairly regularly.  The physician noted that the Veteran's elevated liver function tests were possibly a result of alcohol use and a history of negative hepatitis tests.  

A May 2000 lab report states that an elevated liver function test was strongly suggestive of primary biliary cirrhosis.  A May 2000 private treatment record shows the Veteran reported drinking relatively infrequently (no more than three or four drinks per month), but that he had been a heavy drinker in the past.  The likely diagnosis was nonalcoholic steatohepatitis.  
A June 2000 needle biopsy of the liver indicated a diagnosis of steatohepatitis with mild steatosis, inflammation, and fibrosis (stage 1-2 of 4).  Significantly, it was noted that such diagnosis was clinical obesity/diabetes/hyperlipidemia related and of a non-alcoholic type.  

An August 2000 letter from the Veteran's private gastroenterologist, S.G., states that a recent workup of the liver failed to identify any chronic underlying liver disease, including primary biliary cirrhosis, or evidence of an immunologically mediated disease.  S.G. noted that the June liver biopsy showed some mild patchy chronic inflammation and some paracentral and perisinusoidal fibrosis staged at a I to II/IV.  The diagnosis was steatohepatitis with mild steatosis and mild inflammation.  S.G. stated that there was no specific treatment for steatohepatitis, however, controlling the Veteran's diabetes, cholesterol, and triglyceride levels would be of importance.  

In March 2001, it was noted that the Veteran drank fairly regularly.  A December 2001 VA treatment record note indicates a liver panel was essentially normal with minimal elevation of GGTP.  The Veteran was cautioned to minimize the use of naproxen (used for dyspepsia) due to prior problems with his liver related to excessive naproxen use.  

On August 2002 VA PTSD examination, the Veteran reported seeing a psychologist once every few months; he had begun attending weekly group therapy sessions one month prior.  It was noted that the Veteran's substance abuse was mild with no problematic effects except as it affected his diabetes.  The Veteran reported drinking "a couple" of drinks daily.  

A January 2004 private treatment note states that the Veteran relapsed one month prior in regards to his alcohol abuse.  It was noted that he was stressed about his wife's breast cancer diagnosis and treatment.  In June, a VA examination report noted that the Veteran reported a recurrence of alcohol abuse lasting a few months last fall due to stress and anger.  The Veteran stated that he spoke with his psychologist about it and he reported drinking four to five drinks per week.  The Veteran further reported that he saw a psychiatrist once every three months and he participated in anger management groups in the past.  

In 2007, a May VA treatment record shows diagnoses of alcoholic cirrhosis of the liver, esophageal varices - critical at times, splenomegaly from cirrhosis, type II diabetes mellitus under poor control, and PTSD.  In September, a VA gastroenterology note was significant for diagnoses of cirrhosis of the liver with an etiology of alcohol toxicity manifested by increased alcohol intake over many years; and severe esophageal varices (grade III-VI) with extensive esophageal variceal band ligation in August and December 2006 followed by an upper gastrointestinal bleed when an esophagogastroduodenoscopy was delayed due to a greatly elevated blood sugar.  The Veteran was advised to never consume any alcohol whatsoever and he enrolled in a formal alcohol rehabilitation program to qualify for liver transplantation.  

In January 2008, the Veteran was admitted to the Intensive Care Unit at the VA in Fayetteville with a diagnosis of hepatic encephalopathy, hypotension, thrombocytopenia, and renal failure upon becoming disoriented and developing a fever.  The following day, he developed an upper GI bleed which ultimately led to his death.  As to potential initiating factors, the treating VA physician questioned whether urosepsis with possible disseminated intravascular coagulation might have been the initiating event.  However, at the time of dictation, urine and blood cultures remained negative.  He stated that a gastrointestinal bleed may well have been the initial precipitating event which ultimately led to the Veteran's demise.  The physician offered the Appellant an autopsy, however, she declined.  As explained in more detail below, this VA treatment note states that the Veteran was on a waiting list for a liver transplant.  

In April 2008, an initial VA opinion was obtained in regards to the Veteran's service connected PTSD and his alcohol use.  Following a review of the claims folder, the examiner stated that while alcohol use and PTSD both occurred, they were separate and unrelated processes.  Specifically, the examiner stated that treatment records during the time that the Veteran was service-connected for PTSD show that his alcohol use was no more than two drinks per day, and most of the time it was less.  The examiner further stated that the records show that the Veteran related his alcohol use to anger and environmental stressors rather than to coping with symptoms of his service-connected PTSD such as to reduce nightmares, facilitate sleep, or to reduce social anxiety.  As such, he opined that it is less likely than not that the Veteran's alcohol use was caused by or a result of his service connected PTSD.  

In November 2008, the Appellant submitted articles that attempt to link PTSD to the development of other physical illnesses such as insulin dependent diabetes, gastrointestinal diseases, and autoimmune diseases.  In addition, she submitted a statement indicating that the Veteran drank on a daily basis since his return from Vietnam for reasons such as to forget, to sleep, to not dream, to stop the faces of the wounded, and so on.  She stated that even in the face of a possible liver transplant, the Veteran was unable to refrain from alcohol, nor was he able to have just one drink.  She stated that he drank heavily to ease psychological pain.  She stated that as a Licensed Independent Clinical Social Worker who worked for 11 years prior to retirement as a Vulnerable Adult Assessment Worker, she worked closely with Veteran Service Officers in assessing Veterans with chemical dependency, PTSD, and other mental health issues.  She stated that given her professional experience, she was exposed to the interconnection between PTSD, chemical dependency, and physical illness; the co-morbidity of which, she asserts is well established in a review of the literature.  As such, she stated that in her clinical experience, there is no question that the Veteran's death is related to his military service.  She stated that the Veteran was a classic example of PTSD leading to alcoholism which combined over the years and led to a complex array of physical illnesses, stressors, and premature death.  In addition, she clarified that the Veteran was not accepted into a liver transplant program due to a chemical dependency evaluation performed at the Fayetteville VA Hospital Mental Health Clinic in Fall 2007 which raised concerns over the Veteran's current and past alcohol use.  

In a further November 2008 statement, the Appellant stated that the Veteran sustained PTSD during service although he was not immediately diagnosed or immediately sought service connection for it.  She stated that the dates that the Veteran was formally diagnosed with PTSD and the date when he sought service connection for PTSD are irrelevant and that it is not uncommon for PTSD to go undiagnosed for many years.  She stated that the Veteran used alcohol to deaden or suppress the traumatic memories from military service and to forget his combat experiences.  She stated that he was never free of alcohol and although he tried not to drink, he always relapsed.  In regards to the Veteran's service-connected diabetes, the Appellant stated that it was a result of the Veteran's exposure to Agent Orange and it only made the Veteran's physical health worse and made it very difficult to fight any kind of disease.  She stated that diabetes weakened the Veteran's system making it impossible to fight the effects of liver disease.  She stated that cirrhosis of the liver was merely the end product of the Veteran's service-connected PTSD, diabetes, and alcohol abuse which caused a weakened physical condition which, at the very least, contributed to the factors which caused the Veteran's death.  She stated that the VA examiner obviously missed these generally accepted facts.  

In June 2009, a VA medical opinion was obtained in regards to the Veteran's service-connected diabetes mellitus and any potential relationship it may have had on the cause of the Veteran's death or his ability to obtain or undergo a liver transplant.  Following a review of the claims file, the examiner stated that a September 2007 VA treatment record showed that the Veteran was not eligible for elective surgery on his varices due to his numerous risk factors for surgery which included perihepatic varices, lesser curvature gastric varices, splenomegaly, perisplenic varices, and mild auto anticoagulation.  She further noted that the Veteran's need for a liver transplant and his history of poorly controlled diabetes were shown in an October 2007 lab report.  However, she stated that according to Transplant Center Guidelines, poorly controlled diabetes is not a barrier to receiving a liver transplant, and according to a January 2008 VA treatment record, the Veteran was on a transplant waiting list at the time of his death.  She further stated that an October 2007 VA treatment record noted that the Veteran had been abstinent from alcohol since October 2005.  As such, because abstinence from alcohol use for 1 year is a prerequisite for a liver transplant, she found that the Veteran was eligible for a liver transplant for about 1 year.  Nevertheless, she noted that the Veteran's MELD score, which determines the priority of patients waiting to receive a liver transplant, was not sufficient to take priority over others waiting on a transplant until the month that he passed.  Accordingly, she opined that the Veteran did not receive a liver transplant not due to factors related to his poorly controlled diabetes, but due to a low MELD score and his history of alcohol abuse.  Accordingly, the examiner opined that the Veteran's death was not caused by or a result of his service connected diabetes mellitus, nor did his diabetes contribute to, hasten, or lend assistance to the production of the Veteran's death.  

In July 2009, the psychologist who provided the April 2008 opinion provided an addendum addressing the Veteran's service-connected PTSD and his alcohol use.  The psychologist stated that based on treatment records dating from 2000 to 2008, there was no documentation that the Veteran drank heavily or daily.  He stated that although the Veteran may not have been entirely forthcoming in his reports to physicians about his alcohol use, there is no proof that he drank as much as the Appellant contends.  Accordingly, the examiner opined that it is less likely than not that the Veteran's PTSD caused heavy daily alcohol use.  

Both VA opinions pertaining to any potential relationship between the Veteran's PTSD and alcohol use are inadequate.  Specifically, the initial April 2008 VA opinion only considered the Veteran's alcohol use during the time that he was service connected for PTSD.  Similarly, the subsequent July 2009 addendum only considered treatment records dated from 2000 to 2008.  Accordingly, neither VA opinion considered the Veteran's entire history of PTSD which was initially diagnosed in 1991, or his reports of alcohol abuse dating since his military service.  Additionally, they did not consider the Appellant's competent and credible statements regarding her observations of the Veteran's drinking habits.  See 38 C.F.R. § 3.159(a)(2).  In Jones v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) stated that the Secretary must ensure that any medical opinion . . . is "based on sufficient facts or data" and; therefore, it must be clear . . . that the examiner has indeed considered "all procurable and assembled data."  23 Vet. App. 382, 390 (2010).  Thus, when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, neither opinion addressed whether or not the Veteran's alcohol abuse was aggravated by his service-connected PTSD.  Upon remand, a new VA medical opinion should be obtained.  

Likewise, the June 2009 VA opinion pertaining to a potential relationship between the Veteran's service-connected diabetes and a subsequent potential liver transplant is also inadequate.  Specifically, in forming her opinion, the examiner relied on an incorrect fact noted in a January 2008 treatment record, i.e., that the Veteran was on a waiting list to receive a transplant.  To the contrary, VA treatment records show that the Veteran merely underwent evaluations to determine whether he was eligible for placement on a transplant waiting list.  Specifically, in July 2007, a VA treatment record states that the Veteran's MELD score was 12.  It was noted that if the Veteran was enrolled in tobacco and ethanol rehabilitation programs, and if he had been compliant with appointments, an orthotopic liver transplantation (OLT) workup would be initiated.  An August 2007 VA treatment note states that the Veteran was enrolled in an ethanol rehabilitation program in Fayetteville where he had attended at least two meetings.  In September 2007, the Veteran was seen for continuation of his pre-transplant evaluation whereby he was advised that he needed to quit smoking before he would be eligible for a liver transplant.  In December 2007, a VA treatment note states that the Veteran discontinued seeing his addiction specialist and "STS" was trying to match him with a new one.  It was noted that all requirements must be met prior to late April 2008 (three months following the Veteran's death) to prevent the OLT packet from being returned to "CO."  Accordingly, the medical evidence of record demonstrates that the June 2009 VA opinion is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Moreover, the Board notes that the examiner did not address the aforementioned treatment notes indicating that the Veteran was not eligible for an esophagogastroduodenoscopy due to excessively high blood sugar, that control of the Veteran's diabetes would be of importance in relation to his diagnosis of steatohepatitis or that such diagnosis was related to his clinical obesity, diabetes, and hyperlipidemia.

As such, although three medical opinions have been obtained in this case, such opinions are inadequate to determine whether the Appellant is entitled to benefits.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, there appear to be outstanding treatment records that have not yet been requested or associated with the claims file.  Specifically, although a January 2004 treatment note states that the Veteran reportedly spoke with his psychologist regarding a recent alcoholic relapse, the associated mental health records have not been associated with the claims file.  In addition, treatment records from August and September 2007 indicate that the Veteran was enrolled in an alcohol rehabilitation program at Fayetteville.  Treatment notes from this alcohol rehabilitation program have not been associated with the claims file and must be obtained.  Finally, the Veteran's ethanol rehabilitation treatment notes dated from July 2008 to December 2008 have not yet been associated with the claims file.  
Additionally, the Appellant has asserted that the Veteran has been involved in numerous ethanol rehabilitation programs over the years.  Accordingly, the Appellant should be asked to provide the dates, names, and locations for the Veteran's alcohol rehabilitation programs.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to provide authorization to obtain treatment records, if available, from the Veteran's treating psychologist in 2004.  In addition, the Appellant should be asked to specify the names and dates of any alcohol rehabilitation programs that the Veteran was enrolled in and to provide authorization for records of treatment in these programs.  

The Appellant should identify any other private or VA treatment records relevant to the claim on appeal.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

2.  Obtain and associate with the claims file VA mental health treatment records and alcohol rehabilitation records dating from 2000, if any.  If any records sought are not available or obtained, notify the Appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

3.  After all available records and/or responses have been associated with the claims file, forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA medical specialist to obtain an opinion as to the relationship, if any, between the Veteran's death and his service connected PTSD.  The reviewer should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD jointly or with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or, whether the Veteran's service-connected PTSD caused or contributed substantially or materially to cause his death, or aided or lent assistance to the production of death.

In addition, the examiner should opine as to whether the Veteran's service-connected PTSD caused alcoholism and his subsequent diagnosis of cirrhosis of the liver, or whether the Veteran's service-connected PTSD aggravated his alcoholism.  If the physician finds that the Veteran's service-connected PTSD caused or aggravated the Veteran's alcoholism, and subsequently led to a diagnosis of cirrhosis of the liver, the examiner should state whether cirrhosis of the liver contributed substantially or materially to the Veteran's death, or aided or lent assistance to the production of his death.  A complete rationale for any opinion rendered must be provided.  If the examiner cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required.  

4.  After all available records and/or responses have been associated with the claims file, forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA medical specialist to obtain an opinion as to the relationship, if any, between the Veteran's death and his service-connected diabetes mellitus.  The reviewer should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus jointly or with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or, whether the Veteran's service-connected diabetes mellitus caused or contributed substantially or materially to cause his death or aid or lent assistance to the production of death.  A "contributory cause of death" is one which contributed substantially or materially to cause death, or aid or lent assistance to the production of death.

In doing so, the examiner should address the June 2000 and August treatment notes indicating that the diagnosis of steatohepatitis was of a nonalcoholic type and was clinically related, in part, to diabetes, and that the control of diabetes would be of importance in regards to such diagnosis.  The examiner should also consider and comment on the significance, if any, of the September 2007 treatment note indicating that the Veteran suffered from an upper gastrointestinal bleed when an esophagogastroduodenoscopy was delayed due to a greatly elevated blood sugar.  

In rendering the requested opinions, the reviewer must consider and address the service and post-service treatment records, the certificate of death, the April 2008, June 2009, and July 2009 VA opinions, the articles and statements submitted by the Appellant in November 2008, and set forth all findings, along with the complete rationale for the conclusions reached.  If the examiner cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required.  

5.  Thereafter, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Appellant and her representative with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


